
	
		I
		112th CONGRESS
		2d Session
		H. R. 3786
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2012
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To ensure clarity of regulations to improve the
		  effectiveness of Federal regulatory programs while decreasing burdens on the
		  regulated public.
	
	
		1.Short titleThis Act may be referred to as the
			 Plain Regulations Act of
			 2012.
		2.PurposeThe purpose of this Act is to improve the
			 effectiveness and accountability of Federal agencies to the public by promoting
			 clear regulations that are easier for the Government to implement and for the
			 public to comply with.
		3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means an Executive agency, as that term is defined in
			 section 105 of title 5, United States Code.
			(2)RegulationThe
			 term regulation means a rule, as that term is defined in section
			 551(4) of title 5, United States Code, that is issued by an agency.
			(3)Plain
			 languageThe term plain language means language that
			 is clear, concise, well-organized, and follows other best practices appropriate
			 to the subject or field and intended audience.
			4.Responsibilities
			 of Federal agencies
			(a)Preparation for
			 implementation of plain writing requirements for regulations
				(1)In
			 generalNot later than 9
			 months after the date of the enactment of this Act, the head of each agency
			 shall—
					(A)designate one or
			 more senior officials within the agency to oversee the agency implementation of
			 this Act;
					(B)communicate the
			 requirements of this Act to the employees of the agency;
					(C)train employees of
			 the agency to use plain language in developing and implementing
			 regulations;
					(D)establish a
			 process for overseeing the ongoing compliance of the agency with the
			 requirements of this Act; and
					(E)designate one or
			 more agency points-of-contact to receive and respond to public input on—
						(i)agency
			 implementation of this Act; and
						(ii)the
			 agency reports required under section 6.
						(2)Persons
			 designatedPersons designated under paragraph (1)(A) or (1)(E)
			 may be the same persons designated to carry out similar functions under the
			 Plain Writing Act of 2010 (Public Law 111–272; 5 U.S.C. 301 note).
				(b)Requirement To
			 use plain language in new and revised regulationsNot later than 12 months after the date of
			 the enactment of this Act, each agency shall use plain language in accordance
			 with the guidance issued by the Director of the Office of Management and Budget
			 under the Plain Writing Act of 2010 (Public Law 111–274; 5 U.S.C. 301 note) in
			 all new and substantially revised proposed and final regulations issued by the
			 agency.
			(c)Certification of
			 complianceFor each proposed or final rule issued by an agency,
			 the head of the agency shall certify to the Director that the agency head has
			 read the proposed or final rule and that the rulemaking documents are in plain
			 language.
			(d)Exemption from
			 certain information collection provisionsAgency actions to
			 collect information from the public about a regulation are exempt from the
			 information collection provisions of sections 3506(c) and 3507 of title 44,
			 United States Code, if the agency head certifies that the sole reason for the
			 information collection is to improve the clarity of the regulation under the
			 requirements of this Act.
			5.Responsibilities
			 of Office of Management and Budget
			(a)GuidanceNot
			 later than 6 months after the date of the enactment of this Act, the Director
			 of the Office of Management and Budget should develop and issue guidance on
			 implementing the requirements of this Act. The Director may designate a lead
			 agency, and may use interagency working groups to assist in developing and
			 issuing the guidance.
			(b)Return of
			 regulationsIf the Director
			 finds that, with respect to any regulation proposed to be issued by an agency,
			 the agency did not follow the guidance issued by the Director under the Plain
			 Writing Act of 2010 (Public Law 111–274; 5 U.S.C. 301 note), the Director shall
			 return the regulation to the agency to be redrafted in plain language and
			 resubmitted to the Director for approval.
			(c)Publication of
			 certificationsThe Director shall publish the certifications from
			 agency heads required under section 4(c) on the official Web site of the Office
			 of Management and Budget.
			6.Reports to
			 Congress
			(a)Initial
			 reportNot later than 9 months after the date of the enactment of
			 this Act, the head of each agency shall publish on the plain writing section of
			 the agency’s Web site created under the Plain Writing Act of 2010 (Public Law
			 111–274; 5 U.S.C. 301 note) a report that describes the agency plan for
			 compliance with the requirements of this Act.
			(b)Annual
			 compliance reportNot later than 18 months after the date of the
			 enactment of this Act, and annually thereafter, the head of each agency shall
			 publish on such plain writing section of the agency’s Web site a report on
			 agency compliance with the requirements of this Act.
			7.Judicial review
			 and enforceability
			(a)Judicial
			 reviewThere may be no judicial review of compliance or
			 noncompliance with any provision of this Act.
			(b)EnforceabilityNo
			 provision of this Act may be construed to create any right or benefit,
			 substantive or procedural, enforceable by any administrative or judicial
			 action.
			
